Title: To Thomas Jefferson from Robert W. Fox, 8 June 1793
From: Fox, Robert Were
To: Jefferson, Thomas


Falmouth, 8 June 1793. He acknowledges TJ’s favors of 20 Feb. and 21 Mch. addressed to Edward Fox—mistakenly, he believes, because Robert Morris, who recommended either him or his brother to serve as American consul here, has informed them that the appointment was made, and there is no Edward Fox in Falmouth—and asks for another appointment in his own name. In the meantime he will act as consul if the minister in London does not object. He will abide to the best of his ability by TJ’s directions and forward the executed bond after the American minister in London approves it. Since the outbreak of war between England and France a great number of American ships have arrived here and been permitted to leave with their cargoes to wherever their proprietors choose, though lately none has been ordered to France, but many to Spain, where wheat sells for 60/ to 70/ per 8 bushels and flour 42/ to 48/ per barrel. He hopes soon to receive his new appointment and will immediately inform the minister in London of anything important. The government will presumably attend to his representations, as he and his brother are known to several Lords of the Treasury and Admiralty.
